Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 16, 2019, which paper has been placed of record in the file.
2.           Claims 1-10 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on July 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a schedule acquisition unit”, “a list generator”, and “a learning unit”, recited in claims 1-4 and 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.      Claims 1-10 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: storing identification information stored in identification tags…, storing a baggage list where the items are listed for each activity, acquiring schedule information of the user; and generating a baggage list according to an activity in a schedule item…, which is a method of organizing human Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of storing identification information stored in identification tags…, storing a baggage list where the items are listed for each activity, acquiring schedule information of the user; and generating a baggage list according to an activity in a schedule item…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, storage, and software units, and using the processor to perform storing, acquiring, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of storing, acquiring, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 

            In this case, the present Specification described in figure 1 and paras [0013], [0014], and [0018] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites …generate a baggage list for checking…; Claims 3 and 7 recite …generate a baggage list for checking…; Claims 4 and 8-10 recite …accumulate the identification information in the identification tags detected…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the 
          Regarding independent claim 5 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 5 directed to method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-10 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.     Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outwater  et al. (hereinafter Outwater, US 2015/0029024).
             Regarding to claim 1, Outwater discloses a server device comprising:
             an identification information storage configured to store identification information stored in identification tags attached to a plurality of items of a user (para [0023], He then sends that image, or images if multiple bags, via his phone's wireless network to the service's secure, central database service so that the service has an active record of his airline bag tag);
            an identification information storage configured to store a baggage list where the items are listed for each activity (para [0056], tag table 320 is the only element listing the records of tags 101 belonging to the customer);
            a schedule acquisition unit configured to acquire schedule information of the user (para [0023], The customer can notify the service via a phone call or online access that he is traveling from airport A to B on X airline on Y date, i.e., his itinerary, or in a preferred embodiment, the customer notifies the service and initializes bag tracking by scanning or photographing the bag license plate that he gets at baggage check-in with his wireless device, such as a smartphone); and
            a list generator configured to generate a baggage list according to an activity in a schedule item included in the schedule information of the user when the boarding of the user is identified (para [0034], If one of the customer's bags comes in, but the others do not, then the customer can choose the one(s) that did not show up from the drop down list of all of his bags on the applications screen on his smartphone. The service then helps him find the missing bag with the Bluetooth.RTM. enabled team. The other bags can drop off the active list after a specified time (such as one or two days), as it will be determined that there was no problem with that baggage);
           wherein the list generator receives a plurality of schedule items that are set for a point of time after the boarding of the user is identified from the schedule acquisition unit and combines baggage lists that correspond to activities in the plurality of schedule items that have been received so as to generate a baggage list for checking in order to check whether there are enough baggage items (para [0058], This communication between the smartphone 110 and tag 101 may also indicate the status of the battery 204 powering tag 101. The photograph may be stored in the corresponding bag record in bag table 330. The smartphone application may automatically recognize that the current location is at an airport, or it may be manually informed that a trip is starting. The application may prompt for start and end dates for the current trip which may be stored as a trip record in trip table 370. A "this bag is with me" record can be created for each bag 102 in with_me table 360. Thus, the with_me table forms a many-to-many relationship between bags and trips through relationships 361 and 372. The application may further prompt for a photograph or barcode scan of each bag's "license plate" (the airline industry term for the encrypted barcoded label 104 applied to each bag checked for use in subsequent routing to the current destination)).
           Regarding to claim 2, Outwater discloses the server device according to claim 1, wherein when the boarding of the user is identified, the list generator generates a baggage list for checking where baggage lists that correspond to a plurality of the activities set within the time from when the vehicle leaves a reference position to when the vehicle returns to the reference position are combined (para [0065], Regardless of how trip leg information is obtained, such information allows tag manager 130 to better anticipate where a bag might be at any given time, and reduces the number of locations needing to be searched when a particular bag is sought. For example, if two consecutive flights in a trip represent a short connection, i.e., the actual arrival time of the first flight is too close to the actual departure time of a the second flight, then a heuristic in tag manager 130 might consider that a bag 102 in a corresponding with_me record from table 360 is more likely to have missed the connection than when the connection time is larger. From that, the actual destination location of the first flight becomes a more likely place to search for bag 102 than it might be otherwise).
            Regarding to claim 3, Outwater discloses the server device according to claim 1, wherein when there is a schedule item indicating an overnight stay, the list generator generates a baggage list for checking in which baggage lists that correspond to the activities before and after the overnight stay are combined (para [0064], FIG. 4, shows trip portion 400 of database 132, which extends the capabilities of tag portion 300. In this portion, a trip recorded in trip table 370 can be associated with multiple legs, each recorded in trip_leg table 420 and associated with the corresponding trip by relationship 421. The corresponding flight number, expected departure location and time, expected arrival location and time, and actual locations and times can characterize each leg).
            Regarding to claim 4, Outwater discloses the server device according to any claim 1, comprising a learning unit configured to accumulate the identification information in the identification tags detected when the boarding of the user is identified in association with the activities and generate a baggage list for each the activity based on the identification information and the activities that have been accumulated (para [0060], When other tag detection devices such as smartphone 140 or airline/airport tracking equipment 150 are to be enlisted in the search for bag 102 to provide a "Where Is My Bag?" transaction, as discussed below in conjunction with FIG. 6, then tag manager 130 is helpful for disseminating a request for assistance from the application on smartphone 110 to the other tag detection devices 140, 150. Such a request, a bulletin, may be recorded in bulletin table 340, and may be associated with the corresponding tag record through relationship 341).
           Regarding to claim 5, Outwater discloses a baggage checking method comprising:
           storing identification information stored in identification tags attached to a plurality of items of a user (para [0023], He then sends that image, or images if multiple bags, via his phone's wireless network to the service's secure, central database service so that the service has an active record of his airline bag tag);
            storing a baggage list where the items are listed for each activity (para [0056], tag table 320 is the only element listing the records of tags 101 belonging to the customer);
The customer can notify the service via a phone call or online access that he is traveling from airport A to B on X airline on Y date, i.e., his itinerary, or in a preferred embodiment, the customer notifies the service and initializes bag tracking by scanning or photographing the bag license plate that he gets at baggage check-in with his wireless device, such as a smartphone); and
            generating a baggage list according to an activity in a schedule item included in the schedule information of the user when the boarding of the user is identified (para [0034], If one of the customer's bags comes in, but the others do not, then the customer can choose the one(s) that did not show up from the drop down list of all of his bags on the applications screen on his smartphone. The service then helps him find the missing bag with the Bluetooth.RTM. enabled team. The other bags can drop off the active list after a specified time (such as one or two days), as it will be determined that there was no problem with that baggage);
            wherein, in the generating of the baggage list, a plurality of schedule items that are set for a point of time after the boarding of the user is identified are received, and baggage lists that correspond to activities in the plurality of schedule items that have been received are combined so as to generate a baggage list for checking in order to check whether there are enough baggage items (para [0058], This communication between the smartphone 110 and tag 101 may also indicate the status of the battery 204 powering tag 101. The photograph may be stored in the corresponding bag record in bag table 330. The smartphone application may automatically recognize that the current location is at an airport, or it may be manually informed that a trip is starting. The application may prompt for start and end dates for the current trip which may be stored as a trip record in trip table 370. A "this bag is with me" record can be created for each bag 102 in with_me table 360. Thus, the with_me table forms a many-to-many relationship between bags and trips through relationships 361 and 372. The application may further prompt for a photograph or barcode scan of each bag's "license plate" (the airline industry term for the encrypted barcoded label 104 applied to each bag checked for use in subsequent routing to the current destination)).
            Regarding to claim 6, Outwater discloses the baggage checking method according to claim 5 further comprising:
           detecting the identification tags after the baggage list for checking is generated (para [0046], tag 101 can be detected by smartphone 140 through short-range wireless connections 142 if tag 101 is in proximity, where smartphone 140 belongs to another customer or an airline or airport employee. Likewise, tracking controller 150, operated by an airline or an airport, has one or more antennae 152 able to detect tag 101 through wireless connection 153 if tag 101 is nearby); and
            notifying the user when the identification information stored in the identification tags that have been detected do not match identification information included in the baggage list for checking (para [0014], The tracking service can provide piconets at numerous airport baggage handling areas and can encourage baggage handlers and the general public to load a special bag search application into their phones. If a particular bag doesn't arrive at a destination on time, the subscriber notifies the service of the missing bag by again scanning or photographing the bag stub, or by entering the tag ID. or resending the license plate).
Regarding to claim 7, Outwater discloses the server device according to claim 2, wherein when there is a schedule item indicating an overnight stay, the list generator generates a baggage list for checking in which baggage lists that correspond to the activities before and after the overnight stay are combined (para [0064], FIG. 4, shows trip portion 400 of database 132, which extends the capabilities of tag portion 300. In this portion, a trip recorded in trip table 370 can be associated with multiple legs, each recorded in trip_leg table 420 and associated with the corresponding trip by relationship 421. The corresponding flight number, expected departure location and time, expected arrival location and time, and actual locations and times can characterize each leg).
            Regarding to claim 8, Outwater discloses the server device according to claim 2, comprising a learning unit configured to accumulate the identification information in the identification tags detected when the boarding of the user is identified in association with the activities and generate a baggage list for each the activity based on the identification information and the activities that have been accumulated (para [0060], When other tag detection devices such as smartphone 140 or airline/airport tracking equipment 150 are to be enlisted in the search for bag 102 to provide a "Where Is My Bag?" transaction, as discussed below in conjunction with FIG. 6, then tag manager 130 is helpful for disseminating a request for assistance from the application on smartphone 110 to the other tag detection devices 140, 150. Such a request, a bulletin, may be recorded in bulletin table 340, and may be associated with the corresponding tag record through relationship 341).
            Regarding to claim 9, Outwater discloses the server device according claim 3, comprising a learning unit configured to accumulate the identification information in the When other tag detection devices such as smartphone 140 or airline/airport tracking equipment 150 are to be enlisted in the search for bag 102 to provide a "Where Is My Bag?" transaction, as discussed below in conjunction with FIG. 6, then tag manager 130 is helpful for disseminating a request for assistance from the application on smartphone 110 to the other tag detection devices 140, 150. Such a request, a bulletin, may be recorded in bulletin table 340, and may be associated with the corresponding tag record through relationship 341).
           Regarding to claim 10, Outwater discloses the server device according to claim 7, comprising a learning unit configured to accumulate the identification information in the identification tags detected when the boarding of the user is identified in association with the activities and generate a baggage list for each the activity based on the identification information and the activities that have been accumulated (para [0060], When other tag detection devices such as smartphone 140 or airline/airport tracking equipment 150 are to be enlisted in the search for bag 102 to provide a "Where Is My Bag?" transaction, as discussed below in conjunction with FIG. 6, then tag manager 130 is helpful for disseminating a request for assistance from the application on smartphone 110 to the other tag detection devices 140, 150. Such a request, a bulletin, may be recorded in bulletin table 340, and may be associated with the corresponding tag record through relationship 341).


          
                                                            Conclusion
10.          Claims 1-10 are rejected.
11.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Gates et al. (US 2016/0042316) disclose in an airport baggage handling system bag information, flight information and airport topology information are provided to a central processor which determines a path for the bag through the handling system. 
            Jobling et al. (US 2016/0227897) disclose an identification apparatus and method, and particularly to an identification tag for baggage and the like, and for a method of configuring the tag.
             Mateer (US 2004/0249500) discloses a computer-based baggage transportation system. 
             Wiater (US 2005/0258231) discloses a system and method for processing a cruise ship passenger and the passenger's baggage for travel on an airline flight departing from a departure airport.
             Blazey et al. (US 2004/0098276) disclose a method for passenger and baggage security control in a transportation system.
             Trabitz (US 2003/0189094) discloses a passenger and baggage reconciliation system is described that employs non-programmable, passive transponder, radio frequency identification (RFID) tags attached to checked baggage, which enables 

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 22, 2021